  Case 19-20019         Doc 7    Filed 02/05/19 Entered 02/05/19 16:08:56          Desc Main
                                   Document     Page 1 of 37




Marlon L. Bates [4794]
SCALLEY READING BATES
HANSEN & RASMUSSEN, P.C.
15 West South Temple, Suite 600
Salt Lake City, Utah 84101
Telephone: (801) 531-7870
Facsimile: (801) 326-4669
Email: marlon@scalleyreading.net

Attorneys for JPMorgan Chase Bank, National Association


                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH

 In re:
                                                  Bankruptcy Case No. 19-20019
 BRANDON McBRIDE and
 ASHLEY McBRIDE                                   CHAPTER 7
                                                  Honorable William T. Thurman
 Debtors.


                     MOTION FOR RELIEF FROM THE AUTOMATIC STAY


          JPMorgan Chase Bank, National Association (“Chase”), a secured creditor in the above-

referenced case, hereby moves the court for an order granting relief from the automatic stay

imposed by 11 U.S.C. § 362, and in support thereof, represents as follows:

          1.      On or about November 21, 2006, Brandon M. McBride executed a note (“Note”)

in the amount of $399,000.00 in favor of 1st National Lending Services, A California

Corporation. A copy of the Note is attached hereto as Exhibit “A” and incorporated herein by

this reference.
  Case 19-20019       Doc 7     Filed 02/05/19 Entered 02/05/19 16:08:56            Desc Main
                                  Document     Page 2 of 37




       2.      In order to secure the Note, Brandon M. McBride executed a trust deed (“Trust

Deed”), a copy of which is attached hereto as Exhibit “B” and incorporated herein by this

reference. The Trust Deed secures as collateral the following parcel of real property located at

approximately 534 South Locust Avenue, Pleasant Grove, Utah 84062 (the “Property”), which is

more particularly described as follows:

       LEGAL DESCRIPTION ATTACHED HERETO AS EXHIBIT “C”

       3.      The Trust Deed was duly recorded in the office of the Utah County Recorder on

November 28, 2006, as Entry No. 159335:2006.

       4.      The Trust Deed created a valid and perfected lien upon the Property.

       5.      On or about November 16, 2018, Mortgage Electronic Registration Systems, Inc.

as nominee for 1st National Lending Services, A California Corporation, assigned the beneficial

interest in the Trust Deed to JPMorgan Chase Bank, National Association. A copy of the

assignment is attached hereto as Exhibit “D” and incorporated herein by this reference.

       6.      The Note requires Brandon M. McBride to make monthly payments on the first

day of each month and provides for a late penalty for each payment which is not made on or

before fifteen days from the due date.

       7.      Brandon M. McBride filed a Chapter 7 bankruptcy on January 2, 2019.

       8.      The current amount owed on the Note is approximately $614,996.11.

       9.      According to Brandon M. McBride’s Schedule “A,” the value of the Property is

$450,000.00.




                                                2
  Case 19-20019         Doc 7    Filed 02/05/19 Entered 02/05/19 16:08:56               Desc Main
                                   Document     Page 3 of 37




       10.     There is no equity in the Property and the Property is not necessary for an

effective reorganization.

       11.     Chase services the loan on the property referenced in this Motion for Relief. In

the event the automatic stay in this case is lifted/set aside, this case dismisses, and/or the

Brandon M. McBride obtains a discharge and a foreclosure action is commenced on the

mortgaged property, the foreclosure will be conducted in the name of JPMorgan Chase Bank,

National Association.

       Said entity, directly or through an agent, has possession of the promissory note. The

promissory note is either made payable to said entity or has been duly endorsed.

       WHEREFORE, Chase moves the court for an Order granting the Motion for Relief from

the Automatic Stay and terminating the automatic stay to permit Chase to proceed, pursuant to

applicable non-bankruptcy law, to exercise all of its legal remedies and rights to enforce its lien

against the Property as referenced above.

       DATED this 5th day of February 2019.


                                               SCALLEY READING BATES
                                               HANSEN & RASMUSSEN, P.C.


                                               /s/ Marlon L. Bates
                                               _____________________________
                                               Marlon L. Bates
                                               Attorney for JPMorgan Chase Bank, National
                                               Association




                                                   3
  Case 19-20019        Doc 7     Filed 02/05/19 Entered 02/05/19 16:08:56            Desc Main
                                   Document     Page 4 of 37




                                 CERTIFICATE OF SERVICE

By Notice of Electronic Filing (CM/ECF)

        I hereby certify that on the 5th day of February 2019, I electronically filed the foregoing
Motion for Relief from the Automatic Stay with the United States Bankruptcy Court for the
District of Utah by using the CM/ECF system. I further certify that the parties of record in this
case, as identified below, are registered CM/ECF users and will be served through the CM/ECF
system.

      Marlon L. Bates marlon@scalleyreading.net, jackie@scalleyreading.net
      J. Kevin Bird tr jkevinbird@birdfugal.com,
       kbird@ecf.epiqsystems.com;kbtrustee@aol.com;melanie@birdfugal.com;jkb@trustesolu
       tions.net
      Jarred A. Henline jarred@henline-law.com,
       henlinelaw@gmail.com;henlinejr75061@notify.bestcase.com
      United States Trustee USTPRegion19.SK.ECF@usdoj.gov



By U.S. Mail – Regular first class United States mail, postage fully prepaid

        I hereby certify that on the 5th day of February 2019, I caused to be served a true and
correct copy of the foregoing Motion for Relief from the Automatic Stay as follows:

Brandon McBride
Ashley McBride
534 South Locust Avenue
Pleasant Grove, UT 84062

                                              /s/ Jaclyn J. Boulard
                                              _______________________________
                                              Jaclyn J. Boulard




                                                 4
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                          Document     Page 5 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                          Document     Page 6 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                          Document     Page 7 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                          Document     Page 8 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                          Document     Page 9 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 10 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 11 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 12 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 13 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 14 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 15 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 16 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 17 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 18 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 19 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 20 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 21 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 22 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 23 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 24 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 25 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 26 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 27 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 28 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 29 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 30 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 31 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 32 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 33 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 34 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 35 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 36 of 37
Case 19-20019   Doc 7   Filed 02/05/19 Entered 02/05/19 16:08:56   Desc Main
                         Document     Page 37 of 37
